Citation Nr: 1828852	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-31 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for abnormal weight loss. 

2.  Entitlement to service connection for fatigue. 

3.  Entitlement to service connection for a left hand disorder. 

4.  Entitlement to service connection for a left side disorder. 

5.  Entitlement to service connection for a right knee disorder. 

6.  Entitlement to service connection for a right shoulder disorder. 

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

9.  Entitlement to service connection for a skin disorder, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness. 

10.  Entitlement to service connection for a headache disorder, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness. 


(The issue of entitlement to non-service-connected pension benefits will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1994 to January 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012, April 2014, and June 2014 rating decisions by the RO in Roanoke, Virginia, which denied the issues on appeal.  
In December 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of service connection for right knee, right shoulder, sleep apnea, PTSD, headaches, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the December 2017 Board hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the issues of service connection for abnormal weight loss and fatigue.    

2.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a disability related to either the left hand or the left side. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal as to service connection for abnormal weight loss.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal as to service connection for fatigue.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§ 20.204 (2017).

3.  The criteria for service connection for a left hand disorder have not been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  The criteria for service connection for a left side disorder have not been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection Issues on Appeal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

At the December 2017 Board hearing, prior to the promulgation of a Board decision in the present appeal, the Veteran withdrew the substantive appeal as to the issues of service connection for abnormal weight loss and fatigue.  As the Veteran has withdrawn the appeal regarding the issues of service connection for abnormal weight loss and fatigue, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  As the Board does not have jurisdiction to review the issues, the issues will be dismissed.  See 38 U.S.C. § 7104 (2012) (stating that the Board only decides actual questions of law or fact in a particular case).

Duties to Notify and Assist

In this case, the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements were satisfied by way of the July 2011, January 2012, and May 2012 notice letters.  The VCAA duty to assist has been met in this case.  All identified post-service treatment records are associated with the record, and a VA examination with a medical opinion was provided in August 2012. 

The Board acknowledges that there may be outstanding service personnel records; however, the Board finds that service personnel records are not necessary in order to decide the issues of service connection for left hand and left side disorders because there is already competent lay and medical evidence to decide these issues. The lay and medical evidence, to include the August 2012 VA examination report, establishes no current disability or persistent or recurring symptoms of a left hand or left side disorder.  As the Veteran has made no assertions or submitted any evidence contending an actual diagnosis of a left hand or a left side disorder during or immediately prior to the current appeal, a remand to attempt to obtain any potential service personnel records is not necessary as to these issues.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that Social Security Administration records need not be obtained if they are not relevant or potentially relevant to a claim).

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when a veteran fails to raise them before the Board"); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Left Hand and Left Side Disorders 

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has advanced on numerous occasions that a disorder of the left hand and left side is related to an in-service slip-and-fall.  At the December 2017 Board hearing, the Veteran testified to injuring the left side during service after falling from a ladder.  The August 2012 VA examination report reflects the Veteran reported injuring the left hand and left side after an in-service slip-and-fall.  A November 2013 decision review officer (DRO) hearing transcript reflects the Veteran testified to injuring the left hand and left side after falling from a ladder during service. 

First, the Board finds that the weight of the evidence is against a finding that the Veteran has either a current left hand or left side disability.  The August 2012 VA examination report reflects that the Veteran specifically denied any left hand or left side pain.  See August 2012 VA examination report (reflecting the Veteran reported "nothing hurts or gives me any problems except my knee.  They told me just to go ahead and claim everything.")  At the conclusion of the August 2012 VA examination, after physical examination, interview with the Veteran, and review of the claims file, to include the various VA and private treatment records, the VA examiner opined that the Veteran did not have a disorder of the left hand or left side.  The August 2012 VA examiner specifically considered the February 1995 service treatment record reflecting an "acute superficial laceration to the left hand."  
As such, the Board finds the August 2012 VA examination report to be highly probative.  

In Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the term "disability" as used in 38 U.S.C. 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  The Federal Circuit also limited its holding, stating "we do not hold that a veteran could demonstrate service connection simply by asserting subjective pain.... To establish the presence of a disability, the veteran will need to show that her pain reaches the level of functional impairment of earning capacity" ).  

In this case, the Veteran has asserted subjective left hand and side pain, which in and of itself does not establish a disability.  Specifically, the August 2012 VA examination report reflects that the VA examiner did not discern functional impairment of the left hand or left side, to include tenderness, pain on palpation, or functional loss for the left upper extremity, left side, left hand, thumb, or fingers.  The August 2012 VA examiner also specifically assessed that the left hand did not impact the ability to perform any type of occupational task.  As such, in this case, self-reports of subjective pain do not establish a disability. 

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the weight of the relevant evidence does not demonstrate a disorder of the left hand or left side at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing that a recent diagnosis of disability prior to a veteran filing a claim is relevant evidence on the question of current disability). 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left hand and left side disorder, and the appeal must be denied.  Because the preponderance of evidence is against the claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

The appeal for service connection for abnormal weight loss is dismissed.  

The appeal for service connection for fatigue is dismissed.  

Service connection for a left hand disorder is denied. 

Service connection for a left side disorder is denied. 


REMAND

Service Personnel Records 

The Veteran contends that currently diagnosed obstructive sleep apnea had its onset during service.  The Veteran has also advanced that a right knee and right shoulder disorder are due to an in-service fall.  Various VA and private treatment records dated throughout the appeal period show pertinent histories, complaints, treatment, or assessments; however, it appears the service personnel records, to include service treatment records, may be incomplete, including the service separation examination.

Next, the Veteran asserts that headaches and a skin disorder are due to Gulf War service and, therefore, presumptive service connection is warranted.  At the December 2017 Board hearing, the Veteran testified to service aboard the USS Shasta during the Gulf War.  Further, as to the claimed PTSD, a November 2011 VA-Form 21-0781 "Statement in Support of Claim for Service Connection for PTSD" reflects the Veteran wrote that he was stationed aboard the USS Shasta from 1994 to 1997, which deployed to Yemen.  The Veteran also wrote that, while stationed aboard the USS Gladiator from 1997 to 1999, he witnessed various stressful events in Yemen, Dubai, and the United Arab Emirates.  

The DD Form 214 indicates a "National Defense Desert Storm/Desert Shield Service Medal," but does not indicate specific dates or countries of service and does not indicate that he was awarded a Southwest Asia Service Medal or similar award; however, various rating decisions also reflect active duty service from January 1994 to January 2001.  A DD Form 214 reflecting active duty during any of the period from November 1999 to January 2001 has not been associated with the claims file.

Service Connection for PTSD 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  At the December 2017 Board hearing, the representative indicated that, since the Veteran has been diagnosed with PTSD, a VA mental health examination is warranted.  An April 2012 VA treatment record reflects diagnosed PTSD related to the Veteran's self-reported in-service stressor.  

A November 2011 statement reflects that the Veteran wrote that, while aboard the USS Shasta in 1994 while stationed in Yemen, he was afraid that a bomb would hit the base or a ship.  The Veteran also wrote that, while aboard the USS Gladiator from 1997 to 1999, he witnessed an oil tanker hit by a "suicide boat," which killed "a large majority of the crew."  The April 2012 VA treatment record reflects the Veteran reported that, during active combat, he shot and killed a 10-year-old.  

In May 2014 and April 2014, VA issued formal findings on the lack of information required to verity the claimed in-service stressors.  The DD Form 214 reflecting active duty from January 1994 to November 1999 also does not indicate combat service. 

To date, the Veteran has not been afforded a VA mental health examination.  As such, the Board finds that a VA examination would assist in determining the nature and etiology of any currently diagnosed psychiatric disorder, to include whether the diagnoses include PTSD, and, if PTSD is diagnosed, to offer an opinion as to whether such diagnosis is related to service. 

Service Connection for Headaches and a Skin Disorder 

The Veteran contends that headaches and an intermittent skin disorder are related to Gulf War service.  The Veteran has not contended that headaches or a skin disorder was caused by an injury in service, but instead seeks presumptive service connection based on service during the Gulf War.  See April 2013 claim; see also December 2017 Board hearing transcript.  

The Veteran has not yet been afforded a VA examination as to the claimed headaches and a skin disorder.  As such, the Board finds that a remand for adequate examination of the claimed disorders is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records. 

Accordingly, the issues of service connection for right knee, right shoulder, sleep apnea, PTSD, headaches, and a skin disorder are REMANDED for the following action:

1. The AOJ should attempt to verify any and all periods of active duty from January 1994 January 2001, including attempting to verify the dates and location(s) of the Veteran's active service in the Southwest Asia Theater of Operations during the Gulf War.  If possible, the AOJ should also attempt to verify service aboard the USS Shasta and the USS Gladiator.  

2.  Obtain all service personnel records, including any outstanding service enlistment and/or separation examinations, as well as any outstanding service treatment records.

3. Associate with the record all VA treatment records pertaining to the treatment of an acquired psychiatric disorder, right shoulder, right knee, sleep apnea headaches, and skin disorders, not already of record. 

4. Schedule an appropriate VA examination(s) to assist in determining the nature and etiology of the claimed headache and skin disorders.  

The VA examiner should diagnosis all headache and skin disorders.  The VA examiner, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale:

A)  For each diagnosis identified, is it at least as likely as not (a 50 percent probability or greater) that each currently diagnosed headache and/or skin disorder was incurred in or caused by active service?

B)  Notwithstanding any diagnosis identified, is the disorder a "medically unexplained chronic multisymptom illness?"  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

For purposes of the requested opinion, the VA examiner should assume as fact that the Veteran served in Southwest Asia during the Persian Gulf War.  The examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98-010).  

5.  Schedule a VA mental health examination to help determine whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD, that is related to service.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

A)  Does the Veteran have PTSD?  In answering this question, the examiner should address the following:
i) PTSD diagnosis in the VA treatment records 
ii) Identify the specific stressor(s) underlying any PTSD diagnosis
B)  Is any diagnosed PTSD related to service, specifically to fear of hostile military activity?  

C)  Does the Veteran have any other non-PTSD psychiatric disorder?

D)  For any diagnosed non-PTSD psychiatric disorder, at least as likely as not (a 50 percent probability or greater) that the disability had its onset during active service?  If so, please indicate what event in service represent the onset of such current disorder.

6.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


